PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On October 12, 1978, The Florida Bar filed its Petition alleging:
■ “1. On September 19, 1978, Grievance Committee “G” of the Eleventh Judicial Circuit filed its report with The Florida Bar finding probable cause in Case No. 11G75006. In that report the committee found that Mr. Milton R. Wasman was found guilty on October 22, 1974 of failing to file a U.S. Income Tax Return for 1968 and that he was placed on probation in violation of Disciplinary Rule 1-102(A)(6). The grievance committee recommended that The Florida Bar accept Mr. Wasman’s Conditional Guilty Plea in return for a Public Reprimand which he signed on May 20, 1977.
“2. By his plea, Mr. Wasman admitted that he was guilty of failing to file a U.S. Income Tax Return for the year 1968, a federal misdemeanor.
“3. During September 1978, the Executive Committee of The Florida Bar approved the Conditional Plea of Guilty submitted by the Respondent.
“4. Due to the delay between the time the Respondent signed the Conditional Guilty Plea (May 20, 1977). and .the date of the Grievance Committee Report (September 19, 1978), the undersigned, Paul A. Gross, spoke with the Respondent over the telephone on or about October 3,1978, and he verified that the Respondent still desires to accept a Public Reprimand in return for his Conditional Plea of Guilty.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Milton R. Wasman, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above.
The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $50.00 are hereby taxed against the Respondent.
It is so ordered.
*410ADKINS, Acting C. J., and BOYD, OVERTON, SUNDBERG and HATCHETT, JJ., concur.